UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10K/A [] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2015 Or [x] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF TH E SECURITIES EXCHANGE ACT OF 1934 For the transition period from June 1, 2014 to August 31, 2014 Commission File Number 333-197756 BEMAX INC. (Exact name of registrant as specified in its charter) Nevada 46-554081 (State or otherjurisdiction of Organization) (Primary Standard Industrial Classification Code) (NumberIRS Employer Identification Number) 26 Wellsley Lane Dallas, GA 30132. Tel: (770) 401-1809 (Address and telephone number of registrant's executive office) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock 1 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes () No (X) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes () No (X) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X) No () Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes (X) No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer()Accelerated filer()Non-accelerated filer ()Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes () No(X) Number of common shares outstanding as of May 31, 2015: 5,175,000 2 TABLE OF CONTENTS PART l Item 1.Business3 Item 1A. Risk Factors6 Item 1B. Unresolved Staff Comments6 Item 2.Properties6 Item 3.Legal Proceedings6 Item 4.Mine Safety Disclosures PART ll Item 5.Market for Common Equity and Related Stockholder Matters Item 6.Management Discussion and Analysis of Financial Condition and Result of Operations Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation Item 7A.Quantitative and Qualitative Disclosures about Market Risk Item 8.Financial Statement and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclousre Item 9A. Controls and Procedures. Item 9B. Other Information. PART lll Item 10.Directors, Executive Officers and Corporate Governance Item 11.Executive Compensation Item 12.Security Ownership of Certain Beneficial Owners and Management Item 13.Certain Relationships, Related Transactions and Director Independence Item 14.Principal Accountant Fees and Services PART IV Item 15.Exhibits and Financial Statement Schedules Signatures 3 ITEM 1. Business We were incorporated in the State of Nevada on November 28, 2012. We export Disposable Baby Diapers from U.S. and Canada and distribute them in London, and South Africa. We also export from manufacturers from Asia and distribute to other parts of Africa. We have not generated any revenues. We maintain our statutory registered agent's office at 5348 Vegas Drive, Las Vegas, NV 89108. Our telephone number is 770-401-1809. Product We distribute Disposable Baby Diapers from North America to distributors and wholesalers in England and Africa. Disposable baby diapers have become a widely used alternative disposable material for parents of babies and children not toilet trained. Disposable baby diapers is a kind of underwear that allows one to defecate or urinate in a discreet manner. Diapers are made of synthetic disposable materials. Disposable diapers contain absorbent chemicals and are thrown away after use. Disposable diapers are primarily worn by children who are not yet potty trained or experience bed wetting. Disposable baby diapers are constructed in three layers, an inner layer that sits against baby’s skin is designed to be soft, stay relatively dry, and wick away moisture into the core. The absorbent core is designed to pull moisture in and trap it to keep wetness away from the baby to avoid rashes. The outer layer is waterproof to prevent leaks. Below is a list of advantages of Disposable Baby Diapers compared to cloth diapers. (Cloth diapers are composed of layers of fabrics such as cotton, hemp, or microfiber and can be washed and reused multiple times) - Disposable Baby Diapers are ultra-absorbent. The disposable diapers will hold over 3 times their weight in water. The inner layer keep wetness from the skin, and prevent leaks. - Convenient and easy to change. Disposable baby diapers come with straps attached to the back panelthat fasten in front. Disposable diapers have built in ready to use straps made of Velcro that make securing the diapers much easier and quicker. They come also, in variety of sizes which fit babies as they grow and mature. Furthermore, disposable diapers are more convenient when travelling and when used in a group setting. - Color change indicators. Disposable baby diapers are not only functional, they include advanced features such as special sizing and coloring for specific gender and age, color indicators to show when the child is wet, and re-attachable Velcro-type closures. 4 Sizes Disposable diapers range in size from Newborn to Size 6, which accommodates an over 35 lbs child. The normal size weight ranges are: -Up to ten pounds: newborn, 8 to 15 pounds: Size 1-2, 16 to 28 pounds: Size 3, 22 to 37 pounds: Size 4, 27 plus pounds: Size 5, Over 35 pounds: Size 6. Suppliers of Disposable Baby Diapers North America producers are leaders in disposable baby diapers manufacturing. There are many manufacturers across North America with different type of disposable baby diapers and services. Disposable baby diapers suppliers can be found by Internet search or through direct contact to disposable diapers manufacturer. To date, we have identified several North American manufactures of disposable baby diapers that agreed to produce disposable baby Diapers according to our specific design. The price range is from $0.10 USD to $0.30 USD per unit depending on size, design and thickness. However, we do not have any written agreements with the manufacturers, and the actual price can be different at the time of purchase. Sales and Marketing We plan to market our product in Europe and Africa. Most of Europe and, especially all parts of Africa experiences extremely high cost for disposable baby diapers. As there are few disposable baby diapers manufacturers in Africa, they are mostly imported from other countries. We intend to supply our clients with disposable baby diapers from manufacturers in North America where quality is superior. We request pre-payment from our clients and ask them to provide delivery instructions when they order our products. Once the order is completed, and payment is received, we place an order with our supplier of disposable baby diapers and arrange shipping directly to our client. Prepayment reduce the amount of cash we will need to have on hand. Also by delivering the product directly to the client, will eliminate the need for a warehouse facility. It is likely that some of our clients will not be willing to prepay and wait for the product, potentially resulting in a loss of sales for us.Also it is likely that some of our clients will attempt to circumvent our services by purchasing directly from our suppliers. To discourage this practice, we negotiate wholesale discounts with our suppliers so that we can offer our customers a lower price than if they would purchase directly from our suppliers. However, there is no guarantee that we will be able to negotiate such lower prices and we may lose business. In the future, we may establish a warehouse facility in Europe so that we can attract more customers that prefer to inspect and pick up their order at the time of payment. The prices will charge our clients for such product will be substantially higher reflecting the added convenience to the customer and the added cost to us. Revenue The Company’s revenues will be the difference between what we charge our clients for our products and what we pay for our Disposable Baby Diapers suppliers and/or manufacturers. In the case where our clients buy directly from the manufacturers we will try to negotiate a commission from the sellers. However there is no guarantee that we will receive such commission payment in every case or at all, resulting in loss of profits. The commissions and the spread that we earn are different each time and negotiated on a case by case basis. 5 Employees We have one employee, involved in management. Research and Development Expenditures We have not incurred any research or development expenses. Government Regulation We are currently not subject to any government regulations Subsidiaries We do not have any subsidiaries. Intellectual Property We have no intellectual property except we own our own domain address which signifies our online presence.Our trade name is our company name which is legally incorporated in the state of Nevada.Our company name is also our trade name. ITEM 1A. RISK FACTORS As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES Our executive and administrative offices are located at 26, Wellsley Lane, Dallas, Georgia 30132. Our corporate mailing address is 5348 Vegas Drive, Las Vegas, NV 89108. ITEM 3. LEGAL PROCEEDINGS No officer, director or persons nominated for such positions, promoter or significant employee has been involved in the last ten years in any of the following: · Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; · Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 6 · Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and · Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. Market for Common Equity and Related Stockholder Matters Our common stock is not traded on any exchange.Our common stock is quoted on the OTC Bulletin Board, under the trading symbol “BMXC.BB”.The market for our stock is highly volatile.We cannot assure you that there will be a market in the future for our common stock.The OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks.OTC Bulletin Board stocks are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops.We currently have no plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in any of our securities. Holders As of May 31, 2015, there were 37 stockholders of record, including CEDE & Co., which holds shares for the beneficial interest of an unknown number of stockholders in brokerage accounts. Dividends We have not declared any cash dividends on our common stock since our inception and do not anticipate paying such dividends in the foreseeable future.We plan to retain any future earnings for use in our business.Any decisions as to future payments of dividends will depend on our earnings and financial position and such other facts, as the Board of Directors deems relevant. Stock Option Grants As of May 31, 2015, we had not granted any stock options. 7 Stock Repurchases The Company did not make any stock repurchases. ITEM 6.MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This report on Form 10-K contains certain forward-looking statements.All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. Business Overview Bemax Inc. is new Nevada –based company focusing on the distribution of disposable baby diapers made in North America by quality producers to wholesalers and retailers in Europe and South Africa.We are a development stage corporation and have not generated or realized any revenues from our business operations. The company recently completed offering of 1,175,000 shares of common stock on a self-underwritten basis. The offering price is $0.05 per share. ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Liquidity and Capital Resources Cash Flows Three Months Ended May 31, 2015 $ Three Months Ended May 31, 2014 $ Net Cash Provided By (Used In) Operating Activities ) ) Net Cash Used by Investing Activities ) - Net Cash Provided By (Used In) Financing Activities - - CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ - 8 Through May 31, 2015, the Company had not carried on any significant operations and had not any revenues. We currently have minimal cash reserves. To date, the Company has covered operating deficits primarily through loans from the sole director. Accordingly, our ability to pursue our plan of operations is contingent on our being able to obtain funding for the development, marketing and commercialization of our products and services. However, as a result of its lack of operating success, the Company may not be able to raise additional funding to cover operating deficits. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has accumulated deficit of $485,599 since inception (November 28, 2012) to the period ended May 31, 2015 and is dependent on its ability to raise capital from shareholders or other sources to sustain operations.However, these conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Results of Operations for the Period Ended May 31, 2015 Revenues Revenues for the year ended May 31, 2015, and May 31, 2014 were $0. Deferred Revenue Deferred revenue for the year ended May 31, 2015 and May 31, 2014 were $ 507,722 and $0.00 respectively. Management anticipates deferred revenues will be recognized within the next six months. Net Loss For the year ended May 31, 2015 and May 31, 2014 we incurred net losses of $ 483,097 and $2,000 respectively. Expenses Our total expenses for the year ended May 31 2015 were $26,147 which consisted of general and administrative expenses. Inflation The amounts presented in the financial statements do not provide for the effect of inflation on our operations or financial position.The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. Off-Balance Sheet Arrangements 9 As of May 31, 2015, we had no off balance sheet transactions that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA BEMAX INC. FINANCIAL STATEMENT MAY 31, 2015 CONTENTS Report of Independent Registered Public Accounting Firm F1 Balance Sheets F2 Statements of Operations and Income (Loss) F3 Statements of Stockholders' Equity/(Deficit) F4 Statements of Cash Flows F5 Notes to Financial Statements F6 10 GEORGE STEW ART, CPA 316 17rn AVENUE SOUTH SEATTLE, WASHINGTON 98144 (206) 328-8554 FAX (206) 328-0383 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Bemax Inc. I have audited the accompanying balance sheets of Bemax Inc. (A Development Stage Company) as of May 31, 2015 and 2014, and the related statements of operations, stockholders' equity and cash flows for each of the two-year period ended May 31, 2015. Bemax Inc.'s management is responsible for these financial statements. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, I express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bemax Inc., (A Development Stage Company) as of May 31, 2015 and 2014, and the results of its operations and its cash flows for each of the years in the two-year period ended May 31, 2015 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note #2 to the financial statements, the Company has had limited operations and has no established source of revenue. This raises substantial doubt about its ability to continue as a going concern. Management's plan in regard to these matters is also described in Note #2. The financial statements do not include any adjustments that might result from the outcome ofthis uncertainty. /S/ George Stewart Seattle, Washington August 5, 2015 F - 1 BEMAX INC Balance Sheets (Stated in U.S. Dollars) Year Ended Year Ended 31-May-15 31-May-14 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - Total current assets Fixed Assets Furniture and Equipment - Total fixed assets - TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Deferred revenue - Loan from shareholder and related party Accounts payable - Total current liabilities STOCKHOLDERS' EQUITY Common stock, ($0.0001 par value, 70,000,000 shares authorized; 5,175,000 shares issued and outstanding at May 31, 2015 and 4,000,000 at May 31, 2014 respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITITES AND STOCKHOLDERS' EQUITY $ F - 2 BEMAX INC. Statements of Operation (Stated in U.S. Dollars) Year Ended Year Ended May 31, 2015 May 31, 2014 REVENUES Revenues - - TOTAL REVENUES $
